DISSENTING OPINION.
LECHE, J.
I do not believe, under the facts stated in the petition, that defendant was at fault.
When defendant rounded the curve alleged to be about a quarter of a mile ahead of the Ford, and saw two glaring headlights on the road, it was only reasonable and logical for him to assume that the automobile with full lights on, was coming towards him. It is impossible, at night, for the occupants of a rapidly moving automobile, on seeing ahead two headlights glaring at full strength and focussed upon them, to know or to realize that' the automobile to which they are attached, is standing still, the presumption is irresistible that such an automobile is moving, otherwise why should it have full lights on? This being conceded, defendant was then bound under the custom, which is the rule of the road, to meet such a car oil the right. But when he got near enough to ascertain that the Ford was stopped on the left side of the road, it was too late for him to avoid it and hence the collision.